DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed on 12/10/2021.
No priority date is claimed.  Therefore, the effective filing date of this application is 02/13/2019.
Claims 1, 4, 10, 13-17 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claims 10 and 16-20 are objected to because of the following informalities:  

Regarding claim 10, the semicolon in line 4 between limitation “one component-wise difference vector” and limitation “one component-wise multiplication vector” should be changed to a comma for being consistent in punctuation mark usage.  In addition, the term “the paraphrase model” in line 2 should be “the paraphrasing model” for being consistent with limitation “a paraphrasing model” recited in line 9 of claim 1.

Regarding claim 16, the semicolon in line 5 between limitation “one component-wise difference vector” and limitation “one component-wise multiplication vector” should be changed to a comma for being consistent in punctuation mark usage.

Regarding claim 17, the limitation “at least one possible Structured Query Language (SQL) queries” in lines 7-8 should be “at least one possible Structured Query Language (SQL) query”.

Regarding claim 20, the semicolon in line 6 between limitation “one component-wise difference vector” and limitation “one component-wise multiplication vector” should be changed to a comma for being consistent in punctuation mark usage. In addition, the term “the paraphrase model” in line 2 should be “the paraphrasing model” for being consistent with limitation “a paraphrasing model” recited in line 9 of claim 17.

Other dependent claims 18-19 are objected as incorporating the informality of the objected independent claim 17 upon which they depend.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4 recites the limitation "the pre-trained paraphrase model" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the pre-trained paraphrase model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the pre-trained paraphrase model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the pre-trained paraphrase model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the pre-trained paraphrase model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the enumerated one or more possible SQL queries" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims 18-20 are objected as incorporating and failing to resolve the deficiency of the rejected independent claim 17 upon which they depend.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-14, 16-17 and 19-20 (effective filing date 2/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication No. 2013/0080472, Publication date 03/28/2013), and further in view of Lai et al. et al. (U.S. Publication No. 2019/0325068, effectively filed date 04/19/2018).

As to claim 1, Cohen et al. teaches:
“A method of machine translation for processing input questions” (see Cohen et al., Abstract and Fig. 3 for translating a natural language query into at least one or more database query), the method comprising: 
Cohen et al., Fig. 3, element 302 and [0008] for receiving a natural language query);
“preprocessing, using the processor, the input question to find one or more condition values for Structured Query Language (SQL) queries” (see Cohen et al., Fig. 3, element 304 and [0018] for parsing the natural language query to identify portion(s) matching semantic keywords or attributes associated with database(s), wherein the matching portions as disclosed can be interpreted as equivalent to one or more condition values as recited; also see Fig. 4 and Fig. 5);
“enumerating one or more SQL queries based on the one or more found condition values” (see Cohen et al., Fig. 3, element 306 and [0028] for generating database queries (e.g., SQL queries) for the received natural language query);
“selecting a highest ranked SQL query” (see Cohen et al., [0018] and [0037] for selecting/executing the highest ranked database query); and
“executing this highest-ranked SQL query against a database to search the database for a response to the input question” (see Cohen et al., [0018] and [0037] for selecting/executing the highest ranked database query to generate results relevant to the natural language query).
In addition, Cohen et al. teaches a feature of ranking the database queries (e.g., SQL queries) translated from the natural query based on comparing words/keywords/attribute/values between the natural language query and the database queries (see Cohen et al., [0018] for ranking/scoring (e.g., determining a relevance score/value) based on number of one or more associated between identified attributes and sematic keywords (i.e., associated with database queries) matching portions of the natural language).
Cohen et al. does not explicitly a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query by comparing features/words of textural items with the features/words of the input query as equivalently recited as follows:
“using a paraphrasing model to rank the enumerated one or more SQL queries, the paraphrase model pretrained to determine a comparison of sequences of utterances in two sentences, a first sentence comprising the input question and the second sentence comprising an SQL query of the enumerated one or more SQL queries”.
On the other hand, Lai et al. teaches a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query by comparing features/words of textural items with the features/words of the input query (see Lai et al., Fig. 6 and [0113] for using the trained neural ranking model to generate the relevance score that indicates a relevance between a textual item (e.g., product specification) and the query; also see [0045] wherein the relevance score can refer to a probability that a given product specification matches a query (i.e., comparison); also see [0103] and [0108] for comparing sentences (e.g., sentence vectors) using a difference vector and product/multiplication vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lai et al.'s teaching of using a trained ranking model  for ranking textual items with respect to a query based on comparison between textual items and the query to Cohen et al.’s system by implementing a feature for using a trained ranking model for ranking SQL queries with respect to a natural language query based on comparison between each SQL query and the natural language query (i.e., comparing sentences representing structured queries and the input/search query).  Ordinarily skilled artisan would have been motivated to do so to provide Cohen et al.’s system with effective way to rank the structured Cohen et al. and Lai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for responding based on a user natural language query.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“returning a result or results of executing the highest-ranked SQL query to answer the input question” (see Cohen et al., [0018] and [0036] for executing a highest ranked database query to generate results and displaying the results to a user).

As to claim 3, this claim is rejected based on the same reason as above to reject claim 2 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein a natural language engine is also used to provide the answer to the input question to a user” (see Cohen et al., [0017]-[0018] wherein the answer engine module as disclosed is interested as equivalent to a natural language engine as recited).

As to claim 5, this claim is rejected based on the same reason as above to reject claim 1 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein the paraphrasing model comprises a pre-trained Long Short-Term Memory (LSTM) - based model receiving two sentences of sequences of utterances as input and determining a similarity of the two sentences” (see Cohen et al., [0018] for determining a relevance/similarity between a database query and a natural language query; also see Lai et al., Fig. 6, [0113] and [0103] for using the trained neural ranking model (i.e., the paraphrasing model) to determine a relevance score (i.e., similarity) between two textual strings/sentences, wherein the neural ranking model is a LMST-based model (see [0033])).

As to claim 6, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein the pre-trained paraphrase model comprises a Long Short-Term Memory Recurrent Neural Network (LSTM RNN)” (see Lai et al., [0033] and [0044] wherein the neural ranking model is combination of a recurrent neural network (RNN) and long short-term memory network).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein the pretrained paraphrase model is trained in one of a supervise fashion and a weak supervised fashion” (see Lai et al., Fig. 4, [0032]-[0033], [0098] and [0100]-[0102] for 

As to claim 8, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“in which the pretrained paraphrase model is trained in a supervised fashion in which sentence pairs used for training are manually collected” (see Lai et al., Fig. 4, [0032]-[0033], [0098] and [0100]-[0102] for training a neural ranking model based on inputs (e.g., training queries and training product specifications) and output result (e.g., ground truth scores) (i.e., trained in a supervise fashion), wherein training data can include a number of query-product specification pairs collected from a particular retailer website (see [0102])).

As to claim 9, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein the pretrained paraphrase model is trained in a weak supervised fashion, in which sentence pairs used for training are collected using a body of news about a same event” (see Lai et al., Fig. 4, [0032]-[0033], [0098] and [0100]-[0102] for training a neural ranking model based on inputs (e.g., training queries and training product specifications) and output result (e.g., ground truth scores) (i.e., trained in a supervise fashion), wherein training data can include a number of query-product specification pairs collected from a particular retailer website (see [0102] and [0098])).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“the method…as implemented in a cloud service” (see Cohen et al., Fig. 3 and [0017]-[0018] for answer engine module for translating the natural language into database queries for execution in database and providing result data; also see Lai et al., [0194]-[0195] for implementing in cloud computing environments as cloud services),
“wherein a plurality of vectors is used to construct features for training the paraphrase model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” (see Lai et al., [0103] for sentence vectors corresponding to sentences (e.g., query vector and product specification vector); also see [0108] for a difference vector (i.e., component-wise difference vector) and a product vector (i.e., component-wise multiplication vector) (see [0042])).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 5 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“as implemented on a server having access to the database including a relational database” (see Cohen et al., Fig. 2, Fig. 3 and [0012] for implementing on a database server which includes/accesses a database; also see Fig. 4 for relational database).


Cohen et al. as modified by Lai et al. teaches:
“A non-transitory memory device storing therein a set of computer-readable instructions to enable a computer to execute the method of claim 1” (see Cohen et al., Fig. 2 and [0015] for memory storing DBM and answer engine module instructions).

As to claim 13, Cohen et al. teaches:
“A method of responding to an input question to query a database” (see Cohen et al., Abstract and Fig. 3), the method comprising:
“receiving an input question in a natural language, using a processor” (see Cohen et al., Fig. 3, element 302);
“generating a sequence of utterances from the input question” (see Cohen et al., Fig. 3, element 304 and [0018] for parsing portions of the natural language query); 
“generating a listing of possible Structured Query Language (SQL) queries from the words of the input question” (see Cohen et al., Fig. 3, element 306 and [0018] for generating at least one database query based on portions/words from the natural language query; also see [0028]);
“generating sequence of utterances for each possible SQL query” (see Cohen et al., [0029]-[0036] wherein each database query (e.g., SQL query) is a combination/sequence of keywords/attributes (i.e., utterances) of the database model);
Cohen et al., [0018] for determining the highest ranked database query based on relevance/similarity; also see [0037]);
“executing a query on the database using the SQL query determined to have the highest probability of similar meaning” (see Cohen et al., Fig. 3, element 308, [0017]-[0018] for executing a highest ranked database query in the database to generate results); and 
“providing a response to the input question by reporting a result of the executed SQL query” (see Cohen, [0017]-[0018] and [0036] for providing/displaying query results to the user).
	In addition, Cohen et al. teaches a feature of ranking the database queries (e.g., SQL queries) translated from the natural query based on comparing words/keywords/attribute/values between the natural language query and the database queries (see Cohen et al., [0018] for ranking/scoring (e.g., determining a relevance score/value) based on number of one or more associated between identified attributes and sematic keywords (i.e., associated with database queries) matching portions of the natural language).
However, Cohen et al. does not explicitly a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query by comparing features/words of textural items with the features/words of the input query as equivalently recited as follows:
“for each possible SQL query, executing a paraphrasing model that measures a probability of similarity between a sequence of utterances generated for that SQL query and the sequence of utterances generated from the input query”.
On the other hand, Lai et al. teaches a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query by comparing features/words of textural items with the features/words of the input query using a ranking model (see Lai et al., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lai et al.'s teaching of using a trained ranking model  for ranking textual items with respect to a query based on comparison between textual items and the query to Cohen et al.’s system by implementing a feature for using a trained ranking model for ranking SQL queries with respect to a natural language query based on comparison between each SQL query and the natural language query (i.e., comparing sentences representing structured queries and the input/search query).  Ordinarily skilled artisan would have been motivated to do so to provide Cohen et al.’s system with effective way to rank the structured queries with respect to the input query using a ranking model trained by on pre-defined textual items (e.g., SQL queries and natural language queries). In addition, both of the references (Cohen et al. and Lai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for responding based on a user natural language query.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 14, this claim is rejected based on the same reason as above to reject claim 13 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
Cohen et al., [0018] for determining a relevance/similarity between a database query and a natural language query; also see Lai et al., Fig. 6, [0113] and [0103] for using the trained neural ranking model (i.e., the paraphrasing model) to determine a relevance score (i.e., similarity) between two textual strings/sentences; also see [0033] and [0044] wherein the neural ranking model is combination of a recurrent neural network (RNN) and long short-term memory network).

As to claim 16, this claim is rejected based on the same reason as above to reject claim 13 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“A non-transitory memory device storing therein a set of computer-readable instructions to enable a computer to execute the method of claim 13” (see Cohen et al., Fig. 2 and [0015] for memory storing DBM and answer engine module instructions),
“wherein a plurality of vectors is used to construct features for training the paraphrase model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” (see Lai et al., [0103] for sentence vectors corresponding to a pair of sentences (e.g., query vector and product specification vector); also see [0108] for a difference vector (i.e., component-wise difference vector) and a product vector (i.e., component-wise multiplication vector) (see [0042])).

As to claim 17, Cohen et al. teaches:
Cohen et al., Abstract and Fig. 2), comprising: 
“at least one processor” (see Cohen et al., Fig. 2 for processor 110); and
“a memory device storing machine-readable instructions permitting the processor to execute a method for responding to an input question to query a database accessible to the computer system” (see Cohen et al., Fig. 1 for memory 112 including answer engine module; also see [0017]-[0018]), wherein the method comprises:
“receiving an input question presented in a natural language” (see Cohen et al., Fig. 3, element 302);
“enumerating at least one possible Structured Query Language (SQL) queries from the received input question” (see Cohen et al., Fig. 3, element 306 and [0028] for generating database queries (e.g., SQL queries) for the received natural language query);
“executing a highest-ranked SQL query against the database to search the database” (see Cohen et al., [0018] and [0037] for selecting/executing the highest ranked database query to generate results relevant to the natural language query); and
“providing a result of the executing of the highest-ranked SQL query as a response to the input question” (see Cohen et al., [0017] and [0036] for displaying results to the user).
In addition, Cohen et al. teaches a feature of ranking the database queries (e.g., SQL queries) translated from the natural query based on comparing words/keywords/attribute/values between the natural language query and the database queries (see Cohen et al., [0018] for ranking/scoring (e.g., determining a relevance score/value) based on number of one or more associated between identified attributes and sematic keywords (i.e., associated with database queries) matching portions of the natural language).
Cohen et al. does not explicitly a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query as equivalently recited as follows:
“using a paraphrasing model to rank the enumerated one or more possible SQL queries”.
On the other hand, Lai et al. teaches a feature of using a ranking model for ranking textual items relevant to an input query (see Lai et al., Fig. 6 and [0113] for using the trained neural ranking model to generate the relevance score that indicates a relevance between a textual item (e.g., product specification) and the query; also see [0045] wherein the relevance score can refer to a probability that a given product specification matches a query (i.e., comparison); also see [0103] and [0108] for comparing sentences (e.g., sentence vectors) using a difference vector and product/multiplication vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lai et al.'s teaching of using a trained ranking model  for ranking textual items with respect to a query based on comparison between textual items and the query to Cohen et al.’s system by implementing a feature for using a trained ranking model for ranking SQL queries with respect to a natural language query based on comparison between each SQL query and the natural language query (i.e., comparing sentences representing structured queries and the input/search query).  Ordinarily skilled artisan would have been motivated to do so to provide Cohen et al.’s system with effective way to rank the structured queries with respect to the input query using a ranking model trained by on pre-defined textual items (e.g., SQL queries and natural language queries). In addition, both of the references (Cohen et al. and Lai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for responding based on a user natural language 

As to claim 19, this claim is rejected based on the same reason as above to reject claim 17 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“wherein the paraphrasing model comprises a pretrained Long Short-Term Memory Recurrent Neural Network (LSTM RNN) that receives two sentences as input and determines a similarity of the two sentences, wherein one sentence of the two sentences comprises utterances generated from the input question and the other sentence comprises utterance generated from a possible SQL query” (see Cohen et al., [0018] for determining a relevance/similarity between a database query and a natural language query; also see Lai et al., Fig. 6, [0113] and [0103] for using the trained neural ranking model (i.e., the paraphrasing model) to determine a relevance score (i.e., similarity) between two textual strings/sentences, also see [0033] and [0044] wherein the neural ranking model is combination of a recurrent neural network (RNN) and long short-term memory network).

As to claim 20, this claim is rejected based on the same reason as above to reject claim 17 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“as implementing a cloud service” (see Cohen et al., Fig. 3 and [0017]-[0018] for answer engine module for translating the natural language into database queries for execution in Lai et al., [0194]-[0195] for implementing in cloud computing environments as cloud services),
“wherein the database includes a relational database” (see Cohen et al., Fig. 4),
“wherein a plurality of vectors is used to construct features for training the paraphrase model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” (see Lai et al., [0103] for sentence vectors corresponding to sentences (e.g., query vector and product specification vector); also see [0108] for a difference vector (i.e., component-wise difference vector) and a product vector (i.e., component-wise multiplication vector) (see [0042])).

Claims 4, 15 and 18 (effective filing date 2/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication No. 2013/0080472, Publication date 03/28/2013), in view of Lai et al. et al. (U.S. Publication No. 2019/0325068, effectively filed date 04/19/2018), and further in view of Palfrey et al. (U.S. Patent No. 11,120,341, effectively filed date 12/18/2015).

As to claim 4, Cohen et al. as modified by Lai et al. teaches all limitations as recited in claim 3.
In addition, Cohen et al. as modified by Lai et a. teaches:
“wherein the paraphrasing model comprises a pre-trained Long Short-Term Memory (LSTM)-based model receiving two sentences of sequences of utterances as input and determining a similarity of the two sentences” (see Cohen et al., [0018] for determining a relevance/similarity between a database query and a natural language query; also see Lai et al., 
“wherein the pre-trained paraphrase model comprises a Long Short-Term Memory Recurrent Neural Network (LSTM RNN)” (see Lai et al., [0033] and [0044] wherein the neural ranking model is combination of a recurrent neural network (RNN) and long short-term memory network).
However, Cohen et al. as modified by Lai et a. does not explicitly teach a feature of generating/providing an interpretation of a database/SQL query to a user as recited as follows:
“wherein an interpretation of the highest-ranked SQL query is also provided to the user, using the natural language engine, to interpret the highest-ranked SQL query that was executed to query the database”.
On the other hand, Palfrey et al. teaches a feature of generating/providing an interpretation of a database/SQL query to a user (see Palfrey et al., [column 2, line 60 to column 3, line 13] for generating interpretation of an internal query (e.g., SQL query for relational database) and presenting the interpretation to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palfrey et al.'s teaching to Cohen et al.’s system (as modified by Lai et al.) by implementing a feature for generating/providing an interpretation of a database/SQL query to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Palfrey et al., [column 3, lines 4-13], that presenting an interpretation of internal queries to a user can provide Cohen et al.’s system with effective way for a user to select the most accurate query to execute for results.  In addition, both of the references (Cohen et al. and Palfrey et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, translating/converting a text query into structured queries to search database(s) for response to the text query.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 15, Cohen et al. as modified by Lai et al. teaches all limitations as recited in claim 13.
However, Cohen et al. as modified by Lai et a. does not explicitly teach a feature of generating/providing an interpretation of a database/SQL query to a user as recited as follows:
“providing an interpretation of the SQL query that was executed”.
On the other hand, Palfrey et al. teaches a feature of generating/providing an interpretation of a database/SQL query to a user (see Palfrey et al., [column 2, line 60 to column 3, line 13] for generating interpretation of an internal query (e.g., SQL query for relational database) and presenting the interpretation to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palfrey et al.'s teaching to Cohen et al.’s system (as modified by Lai et al.) by implementing a feature for generating/providing an interpretation of a database/SQL query to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Palfrey et al., [column 3, lines 4-13], that presenting an interpretation of internal queries to a user can provide Cohen et al.’s system with effective way for a user to select the most accurate query to execute for results.  In addition, both of the references (Cohen et al. and Palfrey et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, translating/converting a text query into structured queries to search 

As to claim 18, Cohen et al. as modified by Lai et al. teaches all limitations as recited in claim 17.
However, Cohen et al. as modified by Lai et a. does not explicitly teach a feature of generating/providing an interpretation of a database/SQL query to a user as recited as follows:
“providing an interpretation of the highest-ranked SQL query”.
On the other hand, Palfrey et al. teaches a feature of generating/providing an interpretation of a database/SQL query to a user (see Palfrey et al., [column 2, line 60 to column 3, line 13] for generating interpretation of an internal query (e.g., SQL query for relational database) and presenting the interpretation to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palfrey et al.'s teaching to Cohen et al.’s system (as modified by Lai et al.) by implementing a feature for generating/providing an interpretation of a database/SQL query to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Palfrey et al., [column 3, lines 4-13], that presenting an interpretation of internal queries to a user can provide Cohen et al.’s system with effective way for a user to select the most accurate query to execute for results.  In addition, both of the references (Cohen et al. and Palfrey et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, translating/converting a text query into structured queries to search database(s) for response to the text query.  This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Phuong Thao Cao/Primary Examiner, Art Unit 2164